Case 2:19-cv-08498-JLS-SK Document 19 Filed 04/23/20 Page lofi Page ID #:767

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-08498-JLS (SK) Date April 23, 2020

Title Lilian Yiu v. Andrew Saul

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

On October 2, 2019, Plaintiff filed a complaint challenging Defendant’s denial of social
security benefits. (ECF 1). On October 4, 2019, the Court issued an “Order Re: Procedures in
Social Security Appeal,” which instructed Plaintiff to provide government counsel with her
portion of the joint submission 35 days from the filing of the answer. (ECF 9). On March 16,
2020, Defendant filed the answer. (ECF 16). But according to “Defendant’s Notice of Non-
Compliance With Case Management Order,” Plaintiff has failed to provide the government
with her portion of the joint submission by the deadline of April 20, 2020. (ECF 18).

Accordingly, Plaintiff is ORDERED TO SHOW CAUSE on or before May 7, 2020,
why this action should not be dismissed for failure to prosecute and obey court orders. Plaintiff
may discharge this Order to Show Cause by submitting her portion of the Joint Submission to
Defendant by no later than May 7, 2020 and submitting a notice to the Court within 48 hours
that she has timely done so. Alternatively, the parties may stipulate to an extension of time for
Plaintiff to submit her portion of the Joint Submission, in which case this Order to Show Cause
may be discharged by the filing of the stipulation and proposed order for that extension by no
later than May 7, 2020.

Plaintiff is advised that the failure to comply with and file a timely response
to this Order may result in this action being involuntarily dismissed. See Fed. R.
Civ. P. 41(b); L.R. 41-1. If Plaintiff wishes to voluntarily dismiss this action, he may do so by
filing the attached notice of voluntary dismissal (CV-09).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of |
